Thomas Edwards plaint. agt Daniel Stone Chyrurgion Defendant in an action of debt for witholding the Summe of One hundred Sixty & two pounds Five Shillings due by bond bearing date the 28th of March. 1672. in which bond the saide Stone is bound with & for Caleb Tayler in the Summe abouesaide as in the saide bond appeares *585& the bond is forfited by non payment with all other due damages according to Attachmt Dat. 21: Aprill. 1675 . . . the Jury . . . founde for the plaintiffe One hundred Sixty two pounds five Shillings in mony being the Forfiture of the bond & costs of Court, Vpon the request of both partys the Court chancered this bond to Eighty one pounds twelue Shillings six pence in mony the principall debt & costs of Court being twenty eight Shillings & two pence.
mr Tho: Edwards appeared in the office aug° 25° 75: & acknowledged hee had received full Satisfaction for the within written judgem* from mr Danll Stone.
as Attests. Jsa Addington Cler